DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/27/2021, regarding the double patenting rejections (Page 10, last 2 Paras), the specification objections, and the 35 USC 112b rejections (Page 11) have been fully considered and are persuasive, in light of the amendment. In light of the amendment, the related objections and rejections have been withdrawn. 
Applicant's arguments regarding the 35 USC 102 rejection of Claim 1 (Pages 11-12) have been fully considered and are persuasive, in light of the amendment. In light of the amendment, the related rejections have been withdrawn. See Allowable Subject Matter discussed below.

REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to teach the limitations persuasively discussed by the Applicant in the 12/27/2021 Response (Page 12, excerpt below).

    PNG
    media_image1.png
    481
    622
    media_image1.png
    Greyscale

Excerpt from Applicant’s 12/27/2021 Response (Page 12)

Regarding Claim 10, a detailed statement of reasons for allowance was included in the 9/27/2021 Office Action, with respect to dependent claim 6. As the respective limitations (e.g. see “guiding groove”, “longitudinal”, etc.) are present in the present 10, the same analysis applies and therefore claim 10 is allowable.
Since the prior art (e.g. Bauer) teaches driving machines that lack said features, the prior art does not anticipate the claimed subject matter. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 2-9 are allowable as depending from independent Claim 1, which has allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731